DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-14, 16-17 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng (US 2021/0173524).
Regarding claim 4, Deng discloses a touch structure comprising a first touch electrode (11, fig. 1) and a second touch electrode (21, fig. 1), 
wherein the first touch electrode extends along a first direction, the second touch electrode extends along a second direction, and the first direction intersects with the second direction (see fig. 1-2); 
the first touch electrode comprises a plurality of first touch electrode portions connected in series (10, fig. 1), each of the first touch electrode portions comprises a first main body portion (11, fig. 2) and a plurality of first finger portions (111, fig. 2), and the plurality of first finger portions protrude from the first main body portion (fig. 2); 
at least one of the plurality of first touch electrode portions comprises a dummy electrode (12, fig. 2), and at least a part of the dummy electrode (12, fig. 4) is in at least one first finger portion of the at least one of the plurality of first touch electrode portions (see fig. 4); 
the at least one first finger portion of the at least one of the plurality of first touch electrode portions comprises a first finger effective electrode (111, fig. 4), the dummy electrode is insulated from the first finger effective electrode (para. 68), and the first finger effective electrode is connected with the first main body portion of the at least one first touch electrode portion (see fig. 4 and fig. 2);
the at least a part of the dummy electrode in the at least one first finger portion is a first finger dummy electrode (12, fig. 4), and the first finger dummy electrode is inside the first finger effective electrode (fig. 4); 
each of the plurality of first touch electrode portions comprises and each of the plurality of metal meshes constituted by a plurality of metal wires that are connected with each other (para. 75, 77).  
a portion of the 2Preliminary AmendmentAtty. Docket: 1734-716 first finger effective electrode on any side of the first finger dummy electrode comprises at least two first signal channels (e.g. the metal traces 31 and 32 in fig. 3 that from meshes and para. 74, 77), 
each of the at least two first signal channels is constituted by a plurality of metal wires that are connected in sequence (see fig. 3 and para. 74, 77; wherein metal traces form meshes).  
Regarding claim 5, Deng discloses wherein an outer contour of the first finger dummy electrode is an irregular polygon (12, fig. 2 and para. 73), 
a portion of the first finger effective electrode, between each edge of the first finger dummy electrode and an edge of the first finger portion where the first finger dummy electrode is located, comprises at least two first signal channels (para. 74, 77).  
Regarding claim 6, Deng discloses wherein the second touch electrode comprises a plurality of second touch electrode portions (20, fig. 1) connected in series, each of the plurality of second touch electrode portions comprises a second main body portion (21, fig. 2) and a plurality of second finger portions (211, fig. 2), and the plurality of second finger portions protrude from the second main body portion (see fig. 2).  
Regarding claim 7, Deng discloses wherein at least one second finger portion of at least one of the plurality of second touch electrode portions comprises a second finger effective electrode (211, fig. 4) and a second finger dummy electrode (22, fig. 4), the second finger dummy electrode is insulated from the second effective electrode, and the second finger effective electrode is connected with the second main body portion (see fig. 4 and fig. 2).  
Regarding claim 8, Deng discloses wherein the first finger portions are in a same layer as the second finger portions, and insulated from and interdigitated with the second finger portions (para. 68, 93).  
Regarding claim 9, Deng discloses wherein the dummy electrode further comprises a first main dummy electrode (12, fig. 2) in the first main body portion of the at least one of the plurality first touch electrode3Preliminary AmendmentAtty. Docket: 1734-716 portions (11, fig. 2), the first main body portion of the at least one of the plurality first touch electrode portions comprises a first main effective electrode (see electrode strips 11 located between dummy electrodes 12 in fig. 2), and the first main dummy electrode is insulated from the first main effective electrode (para. 68, 93); in the at least one of the plurality first touch electrode portions, the first main effective electrode is electrically connected with the first finger effective electrode (fig. 2).  
Regarding claim 10, Deng discloses wherein the first main effective electrode comprises at least one strip-shaped electrode (see electrode strips 11 located between dummy electrodes 12 in fig. 2), and the first main dummy electrode comprises a plurality of dummy sub-electrodes (12, fig. 2), and the at least one strip-shaped electrode separates the plurality of dummy sub-electrodes from each other (see fig. 2).  
Regarding claim 11, Deng discloses wherein each of the at least one strip-shaped electrode comprises at least two second signal channels (para. 74, 77), and each of the at least two second signal channels is constituted by a plurality of metal wires that are connected in sequence (para. 74, 77).  
Regarding claim 12, Deng discloses wherein one of the plurality of dummy sub-electrodes is connected with the first finger dummy electrode (para. 68, 93).  
Regarding claim 13, Deng discloses wherein the first main dummy electrode (22, fig. 2) comprises a dummy main body portion (see central square of dummy electrode 22 in fig. 2) and a plurality of dummy finger portions(see three mini squares located on the perimeter of the central square of dummy electrode 22 in fig. 2), the plurality of dummy finger portions protrude from the dummy main body portion (22, fig. 2), the plurality of dummy finger portions are in a same layer as the first main effective electrode 9para. 68), and are interdigitated with and insulated from the first main effective electrode (para. 68, 93).  
Regarding claim 14, Deng discloses wherein the dummy main body portion is in a shape of rectangle, and the plurality of dummy finger portions protrude from four sides of the rectangle (see 22, fig. 2 and para. 73).  
Regarding claim 16, Deng discloses wherein the second main body portion of at least one of the plurality of second touch electrode portions comprises a second main effective electrode (21, fig. 2) and a second main dummy electrode (22, fig. 2), 
the second main dummy electrode is inside the second main effective electrode and is insulated from the second main effective electrode (para. 68 and fig. 2).  
Regarding claim 17, Deng discloses wherein the first touch electrode and the second touch electrode constitute a touch unit at an intersection of the first touch electrode and the second touch electrode (fig. 1), the touch unit comprises halves (fig. 2), facing to each other, of two first touch electrode portions that are connected at the intersection (fig. 2), halves, facing to each other, of two second touch electrode portions that are connected at the intersection (see 23 and 13 in fig. 1-2), a first connection portion (13, fig. 1)connecting the two first touch electrode portions and a second connection portion (23, fig. 1) connecting the two second touch electrode portions, and 
an effective area of the touch unit accounts for 36%-48% of a total area of the touch unit (see proportion of first electrode in Table 1 on page 5 and para. 112; wherein the proportions can be changed as desired).  
Regarding claim 21, Deng discloses comprising: a base substrate (para. 114), a display structure (para. 114), and the touch structure according to claim 1, wherein the display structure and the touch structure are sequentially stacked on the base substrate (para. 114; wherein the base/display/touch stack is conventional).

Allowable Subject Matter
Claims 15 and 18-19 are allowed.
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. Applicant argues that “Deng fails to disclose the arrangement of metal meshes around the dummy electrode inside the protrusion portion of the touch electrode”. The Office disagrees. Specifically, Deng discloses wherein the electrode protrusions and dummy electrodes are made up of metal meshes (see fig. 3 and para. 74-75, 77). Further Deng discloses wherein the dummy electrodes (12, fig. 4) are located within the protrusions (211 and 111 in fig. 4) of the electrodes (fig. 4). Further wherein both fig. 3 and fig. 4 of Deng are enlargements of fig. 1 (see para. 53-56; wherein fig. 3-4 are the same embodiment of the Deng, such that the mesh disclosed in fig. 3 is applied to fig. 4). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/           Primary Examiner, Art Unit 2628